IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


TERRENCE R. FICK, JR.,                      : No. 341 MAL 2020
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
BARRY BARBON,                               :
                                            :
                   Respondent               :


                                    ORDER



PER CURIAM

     AND NOW, this 29th day of December, 2020, the Petition for Allowance of Appeal

is DENIED.